Title: To James Madison from Charles Austin, 30 August 1824
From: Austin, Charles
To: Madison, James


        
          Dear Sir
          Fredericksburg August 30th 1824
        
        Our mutual friend Doctr. William Shepherd will forward you a small Box of early White Wheat which I beg your acceptance. The seed from which this Wheat was rais’d was imported from Spain some 2 or 3 Seasons since & cultivated by a Farmer of Cayuga county New York, whom I met this Summer on the Erie Canal conveying 250 Bushels to a friend of mine in Troy and who obligeingly let me have one Barrell, although previously engaged for some Farmers of Maryland & other parts of our country. It is said to be a Solid Stock wheat & resists the ravages of the Fly & Bug. This Farmer inform’d me he sow’d only three pecks to the acre. Should it prove an acquisition to your Stock & to the growth of this section of Virginia it will afford me pleasure. With Sentiments of much respect I am your Obedt Servt.
        
          Charles Austin
        
      